Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 1 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 2 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 3 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 4 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 5 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 6 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 7 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 8 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document    Page 9 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document   Page 10 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document   Page 11 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document   Page 12 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document   Page 13 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document   Page 14 of 15
Case 8:21-bk-11046-MW   Doc 2 Filed 04/22/21 Entered 04/22/21 11:13:47   Desc
                        Main Document   Page 15 of 15
